                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MARY EDWARDS,

                     Plaintiff,                      JUDGMENT IN A CIVIL CASE
        v.
                                                         Case No. 17-cv-950-bbc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                     Defendant.


      This action came for consideration before the court with District Judge
Barbara B. Crabb presiding. The issues have been considered and a decision has been
rendered.


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy A. Berryhill, Acting Commissioner of Social Security against

plaintiff Mary Edwards affirming the decision of the Commissioner and dismissing the

case.


        s/ K. Frederickson, Deputy Clerk                           11/01/2018
         Peter Oppeneer, Clerk of Court                               Date
